Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tiffany R. Green appeals the district court’s orders dismissing her . complaint without prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii) (2012) for failure to state a claim and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Green v. Brown, No. 2:14-cv-00205-RBS-TEM (E.D. Va. May 8 & June 11, 2014). We grant leave to proceed in forma pau-peris and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.